Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 12, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0130874 Takaoka.
1.	Referring to claim 1, Takaoka teaches a semiconductor device comprising: a semiconductor layer, (Figures 12-14 #2), that has a main surface and that includes an active region, (Figures 12-14 #6); a first-conductivity-type first impurity region formed at a surface layer portion of the main surface of the semiconductor layer, (Figures 12-14 #2 N-type); a second-conductivity-type field limit region, (Figures 12-14 #18), formed along a peripheral edge, (Figures 12-14 #7), of the active region, (Figures 12-14 #6), in a surface layer portion of the first impurity region, (Figures 12-14 #2); and a second-conductivity-type low concentration region that has a second-conductivity-type impurity concentration lower, (Figures 12-14 p type portion of #18), than a second-conductivity-type impurity concentration of the field limit region, 
2.    	Referring to claim 2, Takaoka teaches a semiconductor device according to claim 1, wherein the low concentration region, (Figures 12-14 p type portion of #18), is electrically connected to the field limit region, (Figures 12-14 p+ type portion of #18).
3.    	Referring to claim 4, Takaoka teaches a semiconductor device according to any one of claim 1, wherein the field limit region, (Figures 12-14 p+ type portion of #18), surrounds the active region, (Figures 12-14 #6), and the low concentration region, (Figures 12-14 p type portion of #18), surrounds the field limit region, (Figures 12-14 p+ type portion of #18).
4.    	Referring to claim 5, Takaoka teaches a semiconductor device according to any one of claim 1, further comprising a field-limit-region group that has a plurality of the field limit regions, (Figures 12-14 p+ type portion of #18), formed with intervals along a direction away from the active region, (Figures 12-14 #6), wherein at least one of the low concentration regions, (Figures 12-14 p type portion of #18), is formed with respect to at least one of the field limit regions, (Figures 12-14 p+ type portion of #18).
5.    	Referring to claim 6, Takaoka teaches a semiconductor device according to claim 5, wherein the field-limit-region group includes a first region that has one or more of the field limit regions, (Figures 12-14 p+ type portion of #18A-E), formed in a region adjacent to the active region, (Figures 12-14 #6), and a second region that has one or more of the field limit regions, (Figures 12-14 p+ type portion of #18F-J), formed in a region on a side opposite to the active 
6.    	Referring to claim 7, Takaoka teaches a semiconductor device according to claim 6, wherein one or more of the low concentration regions, (Figures 12-14 p type portion of #18F-J), are formed with respect to one or more of the field limit regions formed in the second region, (Figures 12-14 p+ type portion of #18F-J).
7.    	Referring to claim 12, Takaoka teaches a semiconductor device according to claim 5, wherein a plurality of the low concentration regions, (Figures 12-14 p type portion of #18), are formed in one-to-one correspondence with respect to the field limit regions, (Figures 12-14 p+ type portion of #18).
8.    	Referring to claim 17, Takaoka teaches a semiconductor device according to any one of claim 1, further comprising a second-conductivity-type main junction region, (Figures 12-14 p+ type portion of #14), formed in a region between the active region, (Figures 12-14 #6), and the field limit region, (Figures 12-14 p+ type portion of #18), in the surface layer portion of the first impurity region, (Figures 12-14 #2 N-type).
9.    	Referring to claim 18, Takaoka teaches a semiconductor device according to claim 17, further comprising a main junction low-concentration region that has a second-conductivity-type impurity concentration lower, (Figures 12-14 p type portion of #14), than a second-conductivity-type impurity concentration of the main junction region, (Figures 12-14 p+ type portion of #14), and that is formed in a region between the main junction region and the field limit region, 
10.    	Referring to claim 19, Takaoka teaches a semiconductor device according to claim 18, wherein the main junction low-concentration region, (Figures 12-14 p type portion of #14), is electrically connected to the main junction region, (Figures 12-14 p+ type portion of #14).
11.    	Referring to claim 20, Takaoka teaches a semiconductor device according to claim 18 or claim 19, wherein the main junction low-concentration region, (Figures 12-14 p type portion of #14), is electrically connected to the field limit region, (Figures 12-14 p+ type portion of #18).
12.    	Referring to claim 21, Takaoka teaches a semiconductor device according to any one of claim 18, wherein the main junction low-concentration region, (Figures 12-14 p type portion of #14), has a second-conductivity-type impurity concentration equal to the second-conductivity-type impurity concentration of the low concentration region, (Figures 12-14 p type portion of #18).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
13.	Claims 3, 8-11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein a bottom portion of the low concentration region is formed in a region that is shallower than a bottom portion of the field limit region regarding a thickness direction of the semiconductor layer; wherein a second-conductivity-type impurity concentration of one or more of the low concentration regions 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/25/21